DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive.
The applicant argues that Negro does not teach “a setup display for determining optimal distance between the image sensor and the conveyor surface” (Remarks of July 9, 2021, page 3).  The examiner respectfully disagrees.  The examiner argues that the terms “setup display” and “determining”  are broad and thus does not afford any special meaning.  Hazeyama discloses one concept of interactive screens, but Negro discloses an interface device (Figure 1 elements 16/18) that allows a user to interact with the imaging system (¶ column 5 lines 47 - 63).  The examiner argues that the interactions through the user input aids in determining whether passively or actively determining optimal distance between the camera and conveyor belt.  One of ordinary skill in the art would conclude this is done using a setup display based on the display shown in Figure 1 and the use of user input.  The examiner does not believe the case is in proper condition for allowance and thus is final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazeyama et al (US 2012/0236140, hereafter Hazeyama) in view of Negro et al (US 9,836,635, hereafter Negro).
claim 1, Hazeyama discloses a system for setting up a vision system to analyze and determine dimensions of 2cuboidal objects passing on a moving surface through a scene imaged by a 3D camera 3assembly with an image sensor, the system comprising:
4a user interface process that drives a user interface with a plurality of interface 5screens for setup and runtime operation of the system (¶ 146 - 151),
at least one of the interface 6screens providing a setup display for determining optimal distance between the image 7sensor and the conveyor surface based upon parameters of the camera assembly (¶ 145), speed 8of the moving surface (column 20 lines 40 – 44) and width of the moving surface and a range of minimum and 9maximum size measurements for the object (¶ 149, 155, 156, and 167).
However, Hazeyama does not explicitly teach determining optimal distance between the image sensor and the conveyor surface based on parameters of the camera assembly, speed of the moving surface and width of moving surface, and a range of minimum and maximum measurements for the object.
In the same field of endeavor, Negro teaches determining optimal distance between the image sensor and the conveyor surface based on parameters of the camera assembly, speed of the moving surface and width of moving surface, and a range of minimum and maximum measurements for the object (column 6 lines 29 – 49).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify the invention of Hazeyama in view of Negro.  The advantage is better imaging of the objects.
claim 12, Hazeyama discloses the system as set forth in claim 1 wherein at least one of the interface screens is a 2baseline display that determines a reference measurement based upon acquisition of a 3D 3image of the moving surface by the image sensor (¶ 146 - 150).
As per claim 13, Hazeyama discloses the system as set forth in claim 1 wherein at least one of the interface screens 2includes a window that displays a graphical representation of the moving surface and the 33D camera assembly and that allows the user to manipulate system settings while 4receiving feedback in a form of moved graphical representations or overlaid data (¶ 146 – 150 and 154 - 156).
As per claim 14, Hazeyama discloses the system as set forth in claim 3 wherein the moved graphical presentations 2comprise at least one of a camera assembly representation, variable-sized object 3representations, triggering device representations, and moving conveyor belt 4representations (¶ 153 - 159).
As per claim 15, Hazeyama discloses the system as set forth in claim 4 wherein the overlaid data comprise at least one 2of direction arrows, alignment axes, alignment indicia, color-coded status indicators, size measurements and spatial boundary lines (¶ 156 and 157).
As per claim 16, Hazeyama discloses the system as set forth in claim 5 wherein at least one of the interface screens 2includes a window that projects a graphical representation of an imaging device that is 3responsive to movement of the 3D camera assembly so as to indicate actual orientation 4and position of the camera for alignment and working distance setup (¶ 61, 122, 156, and 157).
claim 17, Hazeyama discloses the system as set forth in claim 6 wherein the window that projects a graphical 2representation of the imaging device includes actual and optimized working distance and 3alignment information that change in response to movement of the 3D camera in the 4environment (¶ 122, 156, and 157).
As per claim 18, Hazeyama discloses the system as set forth in claim 6 wherein at least one of the interface screens 2includes a window that projects image data acquired by the 3D camera assembly derived 3from the environment, the image including at least one of the overlaid data in conjunction 4with the image data (¶ 154 - 160).
As per claim 19, Hazeyama discloses the system as set forth in claim 8 wherein the image data and the overlaid data 2are arranged to guide the user to move an exemplary object to a location in the 3environment that is approximately optimal for placement of the triggering device (¶ 154 - 160).


Claim 10 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazeyama in view of Negro in further view of Ozdemir et al (US 2019/0122073, hereafter Ozdemir).
As per claim 110, Hazeyama discloses the system as set forth in claim 1.
However, Hazeyama does not explicitly teach wherein at least one of the screens accesses an 2AutoTune process for determining optimal runtime measurements for vision system 3parameters based upon analysis of acquired 3D images of objects moving through the 4imaged scene of the 3D camera assembly on the moving surface.

Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention was effectively filed to modify the invention of Hazeyama in view of Ozedemir.  The advantage is optimized image processing.
As per claim 111, Hazeyama in view of Ozedemir discloses the system as set forth in claim 10 wherein the vision system parameters comprise at least one of exposure time and voxel size (Ozedemir: ¶ 5, 61, and 64).
As per claim 112, Hazeyama in view of Ozedemir discloses the system as set forth in claim 11 wherein the exposure time is based upon a 2function that determines optimal exposure from stabilization of measured number of 3pixels for acquired images of the acquired 3D images of the objects (Ozedemir: ¶ 5, 61, and 64).
As per claim 113, Hazeyama in view of Ozedemir discloses the system as set forth in claim 12 wherein the voxel size is based upon a 2working distance between the 3D camera assembly and a respective surface of the objects 3and an optimal processing time of a blob tool (¶ 32, 46, and 53).

Allowable Subject Matter
(s) 14 - 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 21 allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487